FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 16, 2015
                   UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellant,
                                                        No. 13-4151
 v.                                           (D.C. No. 2:13-CR-00132-CW-1)
                                                          (D. Utah)
 JOSHUA JAKE ARCHULETA,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before LUCERO, BALDOCK, and HOLMES, Circuit Judges.


      Joshua Jake Archuleta was charged with being a drug user in possession of

a firearm in violation of 18 U.S.C. § 922(g)(3). Mr. Archuleta was arrested after

he admitted that the rifle he was carrying belonged to him and that he was

addicted to methamphetamine. The government appeals from an order of the

district court suppressing Mr. Archuleta’s statements and the physical evidence

obtained during his encounter with the police. Exercising jurisdiction pursuant to

18 U.S.C. § 3731 and 28 U.S.C. § 1291, we affirm.




      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
                                           I

       At approximately 1:25 a.m. on January 10, 2013, Mr. Archuleta was riding

a bicycle along the sidewalk in West Valley City, Utah. He was wearing a red

backpack and carrying a nondescript black bag over one shoulder. Mr. Archuleta

crossed the street and rode into a large, well-lit parking lot of a twenty-four-hour

convenience store. As he did so, a police officer with the West Valley City

Police Department pulled his patrol car in behind Mr. Archuleta and activated his

overhead lights. In response, Mr. Archuleta stopped his bicycle in the parking

lot.

       The officer stated that he was on routine patrol when he observed Mr.

Archuleta riding a bicycle at night with no lights. He described the location of

the stop as a “high-crime area.” Aplt. App. at 88 (Tr. Mot. to Suppress, dated

May 16, 2013). As the officer testified:

             [THE GOVERNMENT:] Have you previously made arrests in
             that area before?

             [THE OFFICER:] I have.

             [THE GOVERNMENT:] Would you describe it as a high-crime
             area?

             [THE OFFICER:] Yes.

             [THE GOVERNMENT:] Why is that?

             [THE OFFICER:] The [convenience store] there on the corner
             usually has beer thefts, we have—we adjoin with a city
             connected, which is Kearns, usually is a crime area, a high-crime


                                               2
             area as well.

Id. The officer had witnessed Mr. Archuleta ride his bicycle across the street and

turn into the parking lot, an act which he believed constituted jaywalking. After

stopping Mr. Archuleta, the officer got out of his patrol vehicle.

      Mr. Archuleta asked why he had been stopped. The officer replied that it

was because he did not have any lights on his bicycle and was jaywalking. At

that point, the officer inquired as to the contents of the black bag. Mr. Archuleta

indicated that the bag contained a firearm. After instructing Mr. Archuleta to

raise his hands above his head, the officer removed the black bag from Mr.

Archuleta’s person and placed it on the hood of his patrol car. The officer asked

Mr. Archuleta if the firearm belonged to him. Mr. Archuleta said that it did,

indicating that he had just purchased it from an individual in Kearns. It appears

to be undisputed that, standing alone, Mr. Archuleta’s possession of the firearm in

the black bag did not violate Utah law. 1 Mr. Archuleta did not display any signs

      1
               At the time of the encounter, Utah law defined a “concealed
dangerous weapon” as “a dangerous weapon that is: (i) covered, hidden, or
secreted in a manner that the public would not be aware of its presence; and (ii)
readily accessible for immediate use.” Utah Code Ann. § 76-10-501(3)(a) (2014).
“A dangerous weapon is not a concealed dangerous weapon if it is a firearm
which is unloaded and is securely encased.” Id. § 76-10-501(3)(b). The statute
defined “securely encased” to mean “not readily accessible for immediate use,
such as held in a gun rack, or in a closed case or container, whether or not locked
. . . .” Id. § 76-10-501(18). At an evidentiary hearing, the officer testified that
the black bag was zipped up and the firearm was disassembled. The officer
believed the firearm was not loaded and agreed that it did not constitute a
“concealed dangerous weapon” under Utah state law. The government does not
                                                                        (continued...)

                                          3
of intoxication and did not appear nervous or evasive. The officer described Mr.

Archuleta as calm and very cooperative.

      Asked for identification, Mr. Archuleta provided his name and date of

birth. The officer returned to his patrol car to verify Mr. Archuleta’s identity and

to search for any outstanding warrants and criminal history in the police database.

The officer found Mr. Archuleta’s driver’s record in the database and determined

that he had no outstanding warrants. A search of his criminal history revealed

that Mr. Archuleta had one class A misdemeanor drug conviction in addition to

other drug charges that had not resulted in convictions and a charge for domestic

violence.

      At that point, the officer returned from his patrol car and asked Mr.

Archuleta “if he knew about his criminal history.” Id. at 99. Specifically, the

officer asked if Mr. Archuleta was aware of his “drug history.” Id. Mr.

Archuleta said yes and indicated that he was a drug user. The officer asked if he

had used drugs that day. Mr. Archuleta responded that he had used drugs earlier

on the same day. The officer asked if he had any drugs on him, and Mr.

Archuleta indicated that he was in possession of methamphetamine. The officer

then placed Mr. Archuleta in handcuffs and commenced a search of his person,

his backpack, and the black bag containing the firearm.



      1
      (...continued)
advance a contrary position on appeal.

                                          4
      The officer first searched Mr. Archuleta’s person and found no drugs. He

asked where the drugs were located, and Mr. Archuleta stated that they might be

in his backpack. Mr. Archuleta told the officer that there was a drug scale in the

backpack as well. The officer searched the backpack and located the scale, but

found no drugs. Mr. Archuleta explained that he might have left the drugs at the

Kearns address where he came from. Finally, the officer searched the black bag.

In addition to discovering a disassembled rifle and several rifle barrels, the officer

found syringes. Mr. Archuleta denied that the syringes belonged to him and

indicated that they possibly belonged to the previous owner of the firearm.

      Following these searches, the officer took Mr. Archuleta back to his patrol

car and read him the Miranda warnings 2 from a card. Mr. Archuleta agreed to

speak further with the officer, and the officer continued to ask about his drug use.

Mr. Archuleta indicated that he used drugs once or twice a day; he further

explained that he was currently separated from his wife and did not have custody

of his children because of his drug use. Mr. Archuleta indicated that he had no

stable employment and was working only odd jobs. He stated that he used

methamphetamine by smoking it.

      2
             Miranda v. Arizona, 384 U.S. 436, 478–79 (1966) (holding that,
when “taken into custody,” a person “must be warned prior to any questioning
that he has the right to remain silent, that anything he says can be used against
him in a court of law, that he has the right to the presence of an attorney, and that
if he cannot afford an attorney one will be appointed for him prior to any
questioning if he so desires”).


                                          5
      The officer asked about the rifle, and Mr. Archuleta explained that someone

had traded it to him in lieu of payment for a non-drug-related debt. He stated that

he was transporting the firearm to his mother’s house and was unaware that he

could not carry it. The officer advised Mr. Archuleta that he was going to be

charged with possession of a firearm by a restricted person, possession of drug

paraphernalia, and jaywalking. The officer then proceeded to transport Mr.

Archuleta to the Salt Lake County Jail. According to the officer, the entire

encounter took approximately twenty-five minutes.

      Mr. Archuleta was charged in the United States District Court for the

District of Utah with one count of being a drug user in possession of a firearm in

violation of 18 U.S.C. § 922(g)(3). He moved to suppress the evidence obtained

during his encounter with the police. The district court conducted an evidentiary

hearing at which the officer was the only witness. Following full briefing and

oral argument by the parties, the court granted Mr. Archuleta’s motion to suppress

and excluded from evidence his statements and the items seized from his

possession. The government now appeals from that ruling.

                                         II

      “When reviewing the grant of a motion to suppress, this court examines the

evidence in the light most favorable to the defendant and accepts the district

court’s factual findings unless they are clearly erroneous.” United States v.

Lopez, 443 F.3d 1280, 1283 (10th Cir. 2006). “The ultimate determination as to


                                         6
whether an officer’s conduct violates the Fourth Amendment, however, is

reviewed de novo.” Id. “The [g]overnment bears the burden of proving that a

seizure is reasonable.” United States v. De La Cruz, 703 F.3d 1193, 1196 (10th

Cir. 2013).

                                          A

      Mr. Archuleta concedes that the initial stop for improper bicycle lighting

and jaywalking was justified at its inception. The issue, then, is whether there

was sufficient reasonable suspicion to justify Mr. Archuleta’s continued detention

in order to question him about his criminal history. The government contends

that “the stop was properly extended based on reasonable, articulable suspicion

that Archuleta might be a drug user in possession of a firearm arising from

Archuleta’s admitted ownership of the gun he was carrying and his drug-related

criminal history.” Aplt. Opening Br. at 7. We disagree.

      We conclude that the officer violated the Fourth Amendment by continuing

to detain Mr. Archuleta in the absence of a particularized and objective basis to

suspect that he might be engaged in criminal activity. 3 Accordingly, we affirm

      3
              We note that the district court rested its suppression ruling in part on
the Fifth Amendment. Considering the totality of the circumstances, it concluded
that Mr. Archuleta was in custody “at least from the moment that [the officer]
returned from running the background check and, instead of issuing a citation and
returning the gun, began to question Archuleta about his drug use.” Aplt. App. at
211 (Mem. Decision & Order, filed Oct. 3, 2013). Further, reasoning that the
officer knew or should have known that his questions and actions were reasonably
likely to elicit incriminating statements, the court found that his questioning
                                                                         (continued...)

                                          7
the district court’s suppression of the evidence obtained during Mr. Archuleta’s

encounter with the police.

                                          B

      “A traffic stop is a ‘seizure’ within the meaning of the Fourth Amendment,

‘even though the purpose of the stop is limited and the resulting detention quite

brief.’” United States v. Trestyn, 646 F.3d 732, 741 (10th Cir. 2011) (quoting

Delaware v. Prouse, 440 U.S. 648, 653 (1979)); accord United States v. Oliver,

363 F.3d 1061, 1065 (10th Cir. 2004). For purposes of constitutional analysis, a

traffic stop is characterized as an investigative detention rather than a custodial

arrest. See United States v. Chavez, 660 F.3d 1215, 1221 (10th Cir. 2011); accord

United States v. Wood, 106 F.3d 942, 945 (10th Cir. 1997). Consequently, we

analyze the reasonableness of a traffic stop under the principles pertaining to

investigative detentions set forth in Terry v. Ohio, 392 U.S. 1, 19–20 (1968). See

Trestyn, 646 F.3d at 742; Oliver, 363 F.3d at 1066.



      3
       (...continued)
constituted an interrogation and that the officer should have therefore given Mr.
Archuleta Miranda warnings.

       However, the government concedes that the Fourth Amendment is
determinative of the issues presented on appeal. See Aplt. Reply Br. at 6 (“[T]he
Fourth Amendment is dispositive. If there was no reasonable suspicion to extend
the Terry stop during the brief questioning after the background check, the
analysis would end. All resulting evidence would have to be suppressed as fruit
of that illegal detention.”). And because we conclude that the evidence must be
suppressed under the Fourth Amendment, we need not consider the district court’s
analysis under the Fifth Amendment.

                                          8
      As relevant here, where the propriety of the initial stop is not at issue, we

must solely determine whether the officer’s actions during the detention were

reasonably related in scope to the circumstances that justified the interference in

the first place. See Terry, 392 U.S. at 20. “[A] seizure that is lawful at its

inception can violate the Fourth Amendment if its manner of execution

unreasonably infringes interests protected by the Constitution.” Illinois v.

Caballes, 543 U.S. 405, 407 (2005); accord United States v. Winters, 782 F.3d
289, 296 (6th Cir.), petition for cert. filed, No. 15-5008 (June 27, 2015). “Like a

Terry stop, the tolerable duration of police inquiries in the traffic-stop context is

determined by the seizure’s ‘mission’—to address the traffic violation that

warranted the stop, and attend to related safety concerns.” Rodriguez v. United

States, --- U.S. ----, 135 S. Ct. 1609, 1614 (2015) (citations omitted); see also

Florida v. Royer, 460 U.S. 491, 500 (1983) (“[A]n investigative detention must be

temporary and last no longer than is necessary to effectuate the purpose of the

stop.”). “Authority for the seizure thus ends when tasks tied to the traffic

infraction are—or reasonably should have been—completed.” Rodriguez, 135 S.

Ct. at 1614.

      An officer may extend a traffic stop beyond its initial scope, however, in

either of two circumstances: (1) if, during the stop, the officer acquires “a

particularized and objective basis for suspecting the person stopped of criminal

activity”; or (2) if the driver voluntarily consents to further questioning. United


                                           9
States v. West, 219 F.3d 1171, 1176 (10th Cir. 2000); accord Trestyn, 646 F.3d at

742. As we have previously explained:

             In the first situation [i.e., where there is a particularized,
             objective basis for suspecting criminal activity] a Fourth
             Amendment seizure has taken place, but it is reasonable and
             consequently constitutional. In the second [i.e., where there is
             consent] there is no seizure, and hence the Fourth Amendment’s
             strictures are not implicated. But if neither of those factors is
             present, evidence derived from further questioning (or, a fortiori,
             from an ensuing search) is impermissibly tainted in Fourth
             Amendment terms.

United States v. Sandoval, 29 F.3d 537, 540 (10th Cir. 1994). Because there is no

indication of voluntary consent, 4 the legality of the continued detention in this

case turns on whether the officer had a particularized, objective basis to suspect

that Mr. Archuleta was engaged in criminal activity.

      No single factor is dispositive with respect to the existence of reasonable

suspicion. Instead, we look at the “totality of the circumstances of each case to

see whether the detaining officer has a particularized and objective basis for

      4
              “Whether an encounter is a detention or a consensual encounter
depends on whether the police conduct would have conveyed to a reasonable
person that he or she was not free to decline the officer’s requests or otherwise
terminate the encounter.” United States v. Hernandez, 93 F.3d 1493, 1498 (10th
Cir. 1996) (citing Florida v. Bostick, 501 U.S. 429, 439 (1991); United States v.
Little, 60 F.3d 708, 711 (10th Cir. 1995)). “A person is seized only when that
person has an objective reason to believe he or she is not free to end the
conversation with the officer and proceed on his or her way.” Id. (citing United
States v. Werking, 915 F.2d 1404, 1408 (10th Cir. 1990)). The district court ruled
that the encounter was not consensual, and we find no reason to disturb that
conclusion. The government appears to tacitly concede as much, in that it does
not argue consent and proceeds solely on the argument that there was reasonable
suspicion to support the extended seizure.

                                          10
suspecting legal wrongdoing.” United States v. Clarkson, 551 F.3d 1196, 1201

(10th Cir. 2009) (quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)). In

doing so, we must “accord appropriate deference to the ability of a trained law

enforcement officer to distinguish between innocent and suspicious actions.” Id.

(alteration omitted) (quoting United States v. Alvarez, 68 F.3d 1242, 1244 (10th

Cir. 1995)). Nevertheless, reasonable suspicion requires “something more than an

inchoate and unparticularized suspicion or hunch.” De La Cruz, 703 F.3d at 1196

(quoting Chavez, 660 F.3d at 1221).

      The government identifies four factors that it contends establish reasonable

suspicion that Mr. Archuleta was a drug user in possession of a firearm: (1) Mr.

Archuleta’s possession of the firearm; (2) the time of day (approximately 1:25

a.m.); (3) the “high-crime area”; and (4) Mr. Archuleta’s criminal history.

Considering the totality of the circumstances, we are not persuaded that any of

these factors, either individually or in the aggregate, provided a proper foundation

for reasonable suspicion.

      First, the government points to Mr. Archuleta’s possession of the firearm

and argues that “[i]f there was reasonable suspicion that Archuleta was a drug

user, his admitted possession of a gun was highly suspicious.” Aplt. Reply Br. at

12. The problem with this argument is that the officer obtained the reasonable

suspicion that Mr. Archuleta was a drug user only by illegally continuing his

detention to question him about his criminal history. Put another way, the


                                         11
argument is circular: the officer had no objective reason to believe that Mr.

Archuleta’s possession of the gun was unlawful due to his drug use until after the

officer improperly extended the stop to ask Mr. Archuleta about his criminal

history; it was then that the officer gained information about Mr. Archuleta’s drug

use. Mr. Archuleta candidly admitted to his possession of the firearm and there is

no contention here that, absent more, such possession was unlawful. And there

were no indicators—either in Mr. Archuleta’s appearance or demeanor—that

would have led a reasonable officer to believe that he was under the influence of

drugs. In short, at the time that the officer continued his detention of Mr.

Archuleta, he lacked any particularized, objective reason to believe that Mr.

Archuleta’s possession of the firearm was unlawful.

      Second, the government argues that the time of day—approximately 1:25

a.m.—lends weight to the reasonableness of the officer’s suspicion. It is true that

we have previously recognized that the time of day can contribute to the totality

of the circumstances giving rise to reasonable suspicion. See, e.g., United States

v. Guardado, 699 F.3d 1220, 1223 (10th Cir. 2012) (“[T]he late hour at which the

police stopped Mr. Guardado lends weight to the reasonableness of the officers’

suspicion.”); Clarkson, 551 F.3d at 1202 (“This court has also considered the time

of night as a factor in determining the existence of reasonable suspicion.”). On

these facts, however, the time of day appears entirely unremarkable. Mr.

Archuleta was stopped while turning into the parking lot of a twenty-four-hour


                                         12
convenience store that was open for business. This fact, without more, should not

have aroused law enforcement’s reasonable suspicion that Mr. Archuleta was

involved in criminal wrongdoing. And there were no other facts in the totality of

circumstances that would have given the time of day probative value in the

reasonable-suspicion calculus. Therefore, the government’s argument predicated

on the time of day is unavailing.

      Third, the government relies on the officer’s testimony that the stop

occurred in a “high-crime area.” “That the stop occurred in a high-crime area is a

relevant consideration but does not permit police to detain an individual without

additional, particularized observations.” United States v. Pena-Montes, 589 F.3d
1048, 1055 (10th Cir. 2009); see also United States v. Dennison, 410 F.3d 1203,

1208 (10th Cir. 2005) (“[Defendant]’s presence in a high-crime area is not,

‘standing alone,’ enough to provide reasonable suspicion, but it may be a

‘relevant contextual consideration’ in a Terry analysis.” (quoting Illinois v.

Wardlow, 528 U.S. 119, 124 (2000))). The totality of the evidence that the

government marshaled to support the high-crime-area characterization was merely

the testimony of the arresting officer that he was aware that beer thefts had

occurred at the nearby convenience store and that the adjoining city of Kearns

was a high-crime area.

      This high-crime-area evidence is meager. Indeed, in part, the officer’s

testimony did not even relate to the area where Mr. Archuleta was seized but,


                                         13
instead, to a neighboring town. And, besides the apparent beer thefts, his

statements were devoid of specifics regarding the kinds of crimes that plagued the

area and their frequency. In this regard, the evidence was only of limited

probative value in the assessment of whether there was reasonable suspicion to

believe that Mr. Archuleta was a drug user in possession of a firearm. Compare

Pena-Montes, 589 F.3d at 1055–56 (giving little weight to the high-crime-area

evidence where the crime at issue was car theft “when the area was not known for

car theft, but for narcotics and prostitution”), with United States v. Samuels, 493
F.3d 1187, 1192–93 (10th Cir. 2007) (holding that suspicion of drug dealing was

reasonable when “drug transactions occurred often in the convenience store itself

and the area surrounding it”), and United States v. Rice, 483 F.3d 1079, 1081,

1085 (10th Cir. 2007) (concluding that suspicion of burglary or drive-by shooting

was reasonable when the officer “had previously responded to shootings, murders,

and burglaries nearby”). In other words, the officer’s high-crime-area

observations did not shed any particularized light on the question of whether the

area where Mr. Archuleta was seized was even appreciably more likely than

others to be visited by drug users possessing firearms. In sum, on these facts, we

find that the high-crime-area evidence adds little to the reasonable-suspicion

calculus, and it therefore does not meaningfully advance the government’s cause

here.

        Fourth, the government relies on Mr. Archuleta’s criminal history. Under


                                         14
our precedents, this is the most significant factor weighing in the government’s

favor. See, e.g., United States v. Santos, 403 F.3d 1120, 1132 (10th Cir. 2005)

(“[I]n conjunction with other factors, criminal history contributes powerfully to

the reasonable suspicion calculus.”). Nevertheless, “[a]n individual’s criminal

record, by itself, is not a sufficient basis for reasonable suspicion.” United States

v. Davis, 636 F.3d 1281, 1291 (10th Cir. 2011); see Santos, 403 F.3d at 1132

(“Even people with prior convictions retain Fourth Amendment rights; they are

not roving targets for warrantless searches.”); Sandoval, 29 F.3d at 542 (“[E]ven

knowledge of a person’s prior criminal involvement (to say nothing of a mere

arrest) is alone insufficient to give rise to the requisite reasonable suspicion.”).

Our decision to eschew according determinative weight in the totality-of-the-

circumstances analysis to criminal history is significant, because “[i]f the law

were otherwise, any person with any sort of criminal record—or even worse, a

person with arrests but no convictions—could be subjected to a Terry-type

investigative stop by a law enforcement officer at any time without the need for

any other justification at all.” Sandoval, 29 F.3d at 543.

      Mr. Archuleta’s criminal history contributes little to the reasonable-

suspicion inquiry. The officer was aware that Mr. Archuleta had a single

misdemeanor drug conviction and knew that he had other drug charges, but not

convictions. There was no specificity with respect to the nature of these drug

charges and no indication of how old they might be. And the government has


                                           15
failed to identify any meaningful connection between the evidence and the

officer’s suspicion that Mr. Archuleta was a current, active drug user. While an

individual’s criminal history is indeed a relevant consideration, Mr. Archuleta’s

history is insufficient to support a finding of reasonable suspicion.

      Though we have concluded that the four factors identified by the

government—when analyzed separately—are inadequate to demonstrate a proper

foundation here for reasonable suspicion, we must of course view these four

factors in the aggregate and in the context of the totality of the circumstances in

determining whether there were enough objective indicators to support a finding

of reasonable suspicion. See, e.g., Santos, 403 F.3d at 1133 (“[A]s the Supreme

Court has admonished, it would be legal error to employ a divide-and-conquer

strategy.” (citing Arvizu, 534 U.S. at 274)). Having conducted a totality-of-the-

circumstances analysis, we conclude that the government has failed to meet its

burden of establishing reasonable suspicion. The strongest piece of evidence in

the government’s favor (i.e., supporting reasonable suspicion) is Mr. Archuleta’s

criminal history. But, neither standing alone, nor in combination with all of the

other circumstances, is Mr. Archuleta’s criminal history sufficient to provide the

basis for reasonable suspicion here.

      All of the cases that the government cites in asserting a contrary position

actually involved a host of suspicious factors that supported the ultimate

conclusion that reasonable suspicion was present. In Santos, for example, we


                                          16
considered the defendant’s criminal history to be the most significant factor in the

analysis. See 403 F.3d at 1132. But, we emphasized several other indicators of

possible wrongdoing as well, including that the defendant lied about his criminal

history, was nervous, attempted to deflect the officer’s questions, told

inconsistent stories, had a suspicious rental car agreement, and carried a locked

bag with a storage locker tag on it. See id. at 1133–34. Considering those factors

as a whole, we determined that the officer’s suspicion was reasonable. See id. at

1134.

        In this case, however, beyond Mr. Archuleta’s criminal history, the

government can point only to “[t]he time of night and location of the stop,

indicating that some type of criminal activity was afoot.” Aplt. Reply Br. at

17–18. As we have previously counseled, some facts must be “outrightly

dismissed as so innocent or susceptible to varying interpretations as to be

innocuous.” United States v. Bradford, 423 F.3d 1149, 1157 (10th Cir. 2005)

(quoting Wood, 106 F.3d at 946). We find nothing suggestive of criminality in

Mr. Archuleta’s presence in a well-lit parking lot of a twenty-four-hour

convenience store. In short, relying on Mr. Archuleta’s comparatively minor and

temporally nebulous criminal history as a basis for suspecting him of currently

being a drug user in possession of a firearm involves just the sort of “inchoate and

unparticularized suspicion or ‘hunch’” that the Supreme Court has told us is

legally inadequate to support reasonable suspicion. United States v. Sokolow, 490


                                          17
U.S. 1, 7 (1989) (quoting Terry, 392 U.S. at 27); accord United States v. Simpson,

609 F.3d 1140, 1147, 1153 (10th Cir. 2010).

      Accordingly, in the absence of any reasonable suspicion of criminal

activity, the officer’s continued detention of Mr. Archuleta was an unlawful

seizure under the Fourth Amendment. The government seeks to minimize the

intrusion by emphasizing that the officer extended the stop only “a minute or

two,” Aplt. Reply Br. at 8, in order to ask a few additional questions. This

argument is misguided. The officer either had reasonable suspicion to continue to

detain Mr. Archuleta or he did not. Put another way, even if brief, an illegal

seizure is an illegal seizure. See Rodriguez, 135 S. Ct. at 1614 (stating that the

“[a]uthority for the seizure thus ends when tasks tied to the traffic infraction

are—or reasonably should have been—completed”); Royer, 460 U.S. at 500

(noting that a Terry stop “must be temporary and last no longer than is necessary

to effectuate the purpose of the stop”); see also Lopez, 443 F.3d at 1285–86

(holding that the five-minute continued detention of the suspect by failing to

return his driver’s license, after the justification for the initial detention was

dispelled, was unconstitutional). The continued detention of Mr. Archuleta was

an illegal seizure. As a consequence, the district court properly suppressed all of

the evidence stemming from this seizure (i.e., Mr. Archuleta’s statements and the

physical evidence) as the fruit of the illegality. See, e.g., Wong Sun v. United

States, 371 U.S. 471, 484–86 (1963).


                                           18
                                      III

      For the foregoing reasons, we AFFIRM the district court’s order granting

the motion to suppress.



                                            Entered for the Court



                                            JEROME A. HOLMES

                                            Circuit Judge




                                      19